DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 11; Long et al. U.S. PGPUB No. 2017/0336427 discloses an analyzer comprising: an analysis section that analyzes a specimen (“an aliquot analysis position in which the aliquots of the microcartridge 217 may be analyzed by the test system” [0070]) within a reaction container 217 that accommodates a reagent ([0109]) and the specimen (“some microcartridges that may be implemented as aliquot sample targets 112 may include four target wells or lanes where two of the four wells/lanes are positive controls and have endotoxin with chromogenic assay” [0060]); a liquid storage container 108 that stores a liquid for use in analysis; an ultraviolet irradiation section 118 that irradiates the liquid in the liquid storage container 108 with ultraviolet light (“The sample sanitizer 118 may include an ultraviolet (UV) sterilizing light emitting diode (LED) or other suitable sanitizer. The sample sanitizer 118 may be configured to be positioned proximate to the sample source 108 to illuminate the liquid in the sample source 108 with UV radiation or otherwise treat the liquid in the sample source 108” [0064]); a liquid storage container storage room 401 that stores the liquid storage container ([0096]) and the ultraviolet irradiation section (“a UV LED may be positioned over the sample well and may irradiate the sample well with UV radiation to sanitize the sample well” [0128]). However, although Long discloses doors 401A and 401B, there is no explicit disclosure of an electrical switch, and therefore there is no disclosure of the claimed three electrical switches.
 Warkentin U.S. Patent No. 5,459,322 discloses an ultraviolet sterilization room 102 ([col. 3; lines 16-40]) having a door 104 with an interlock switch 106 for turning off the ultraviolet light source dependent upon the state of door 104 (“an interlock switch 106 that prevents activating the ultraviolet light banks 120,130 when the door 104 is open” [col. 4; lines 52-63]). However, Warkentin does not disclose that the first switch 106 is provided with the claimed second and third switches.
Dalton U.S. PGPUB No. 2010/0193709 discloses an ultraviolet sterilization apparatus including a weight switch which activates ultraviolet light sources upon detection of a sample to be sterilized (Activation to energize the lamps is in the preferred mode of the device herein, provided by a weight-activated switch that connects the ultraviolet lamps to the power source” [0035]). However, Dalton does not disclose a switch connected to a door of an enclosure, and therefore Dalton does not disclose the claimed first, second, and third switches.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an analyzer comprising: an ultraviolet irradiation section that irradiates liquid in a liquid storage container that stores liquid for analysis by an analysis section with ultraviolet light; first, second, and third electric power switches connected in series wherein; the first electric power switch opens and closes connection between a power supply that supplies electric power to the ultraviolet irradiation section dependent upon a state of a storage door of a liquid storage container storage room in which the ultraviolet irradiation section is disposed; and the third electric power switch is a weight switch that it opened or closed in response to a weight of liquid stored in the liquid storage container.

Regarding dependent claims 12-17; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881